Case 13-45166        Doc 38      Filed 12/14/18      Entered 12/14/18 11:04:43            Desc       Page 1
                                                    of 2


                              UNITED STATES BANKRUPTCY COURT
                                NORTHERN DISTRICT OF ILLINOIS
                                      EASTERN DIVISION


IN RE:                                                         CASE NO. 13 B 45166
                                                               CHAPTER 13
Brian C Jones
Leslie D Boudreau                                              JUDGE DEBORAH L. THORNE

         DEBTORS                                               NOTICE OF FINAL CURE PAYMENT


Pursuant to Federal Rule of Bankruptcy Procedure 3002.1(f), the Chapter 13 Trustee, Marilyn O Marshall
files this Notice of Final Cure Payment. The amount required to cure the default in the claim listed below
has been paid in full.

Name of Creditor: Carrington Mortgage Services LLC




Final Cure Amount

Court   Account                                   Claim               Claim               Amount
Claim # Number                                    Asserted            Allowed             Paid

   10     XXXXXXXXears                            $59,084.27          $58,400.00          $58,400.00

Total Amount Paid by Trustee                                                              $58,400.00


Monthly Ongoing Mortgage Payment

Mortgage is Paid:

    Through the Chapter 13 Conduit                     X Direct by the Debtors


Within 21 days of the service of the Notice of Final Cure Payment, the creditor MUST file and serve a
Statement as a supplement to the holder’s proof of claim on the Debtors, Debtors' Counsel and the
Chapter 13 Trustee, pursuant to Fed.R.Bank.P.3002.1(g), indicating 1) whether it agrees that the Debtors
have paid in full the amount required to cure the default on the claim; and 2) whether the Debtors are
otherwise current on all payments consistent with 11 U.S. C. § 1322(b)(5).

The statement shall itemize the required cure or post-petition amounts, if any, that the holder contends
remain unpaid as of the date of the statement. The statement shall be filed as a supplement to the
holder’s proof of claim and is not subject to Rule 3001(f). Failure to notify may result in sanctions.
Case 13-45166        Doc 38     Filed 12/14/18      Entered 12/14/18 11:04:43           Desc      Page 2
                                                   of 2


                                                                                  CASE NO. 13 B 45166


                                    CERTIFICATE OF SERVICE

I hereby certify that a copy of the foregoing Notice of Final Cure Payment was served on the parties
listed below by ordinary U.S. Mail or served electronically through the Court ’s ECF System at the e-mail
address registered with the Court on this 14th day of December, 2018.


Brian C Jones, Leslie D Boudreau, 15219 Kenton Ave, Oak Forest, IL 60452


ELECTRONIC SERVICE - Bizar & Doyle LLC, 123 W Madison St Ste 205, Chicago, IL 60602


Carrington Mortgage Services LLC, Attn Bankruptcy Dept, P O Box 3730, Anaheim, CA 92806


ELECTRONIC SERVICE - United States Trustee


Date: December 14, 2018                                       /s/ Marilyn O Marshall
                                                              Marilyn O Marshall
                                                              Chapter 13 Trustee
                                                              224 S Michigan Ave
                                                              Ste 800
                                                              Chicago, IL 60604
